Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 31-49 are objected to because of the following informalities:  the word “desired” on line 6 of claim 1 makes the claim unclear as the word is subjective, it can be differently interpreted depends on a person.  Perhaps, it should be changed to “predetermined” or an appropriate correction is required.

Allowable Subject Matter
Claims 1 and 31-49 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  claims are allowable at least for the reason that the prior art does not teach or reasonably suggest the piezoelectric actuator forms a closed line, which completely encloses the optical axis, and an outer edge of the piezoelectric actuator as observed in a direction being parallel with the optical axis defines a first line, wherein the outer edge is a closed line corresponding to the edge of the piezoelectric actuator facing away from the optical axis, and an inner edge of the support structure at the interface between the support structure and the bendable cover member as observed in the direction being parallel with the optical axis defines a second line, and wherein the first line and the second line as observed in the direction being parallel with the optical axis cross each other in two or more positions, and/or are parallel and coincident in one or more positions as set forth in the claimed combination.

Batchko et al (US 2013/0 176 628 A1) disclose an optical element (Figs. 50-55) comprising:
desired shape (para [0212] lines 7-9), wherein the piezoelectric actuator comprise comprises a piezoelectric material and electrode layers (103, 105) above and/or below the piezoelectric material (para [0211]),wherein the optical element further comprises: 
a bottom electrode (54210),
a piezoelectric material in the form of a piezoelectrically active layer (page 24, para [0211] lines 2-10), and
a top electrode (54130), 
wherein the position of the piezoelectric actuator, as observed in a direction being parallel with the optical axis, is given by positions, wherein there is an overlap between all of the bottom electrode, the piezoelectrically active layer and the top electrode (see Fig. 55),
wherein said optical element (Figs. 50-55) comprises an optically active area with an optical axis (see Fig. 52).
However, the prior art does not disclose the piezoelectric actuator forms a closed line, which completely encloses the optical axis, and an outer edge of the piezoelectric actuator as observed in a direction being parallel with the optical axis defines a first line, wherein the outer edge is a closed line corresponding to the edge of the piezoelectric actuator facing away from the optical axis, and an inner edge of the support structure at the interface between the support structure and the bendable cover member as observed in the direction being parallel with the optical axis defines a second line, and wherein the first line and the second line as observed in the direction being parallel with the optical axis 
Conclusion
This application is in condition for allowance except for the following formal matters: 
See the objection as set forth above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310.  The examiner can normally be reached on M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






2/22/2021
/EUNCHA P CHERRY/               Primary Examiner, Art Unit 2872